Case 9:18-cv-81147-BB Document 116 Entered on FLSD Docket 06/04/2021 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           Case No. 18-cv-81147-BLOOM/Reinhart

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  ISAC SCHWARZBAUM,

        Defendant.
  ______________________________/

               ORDER REFERRING MOTION TO MAGISTRATE JUDGE FOR A
                         REPORT AND RECOMMENDATIONS

         Pursuant to 28 U.S.C. § 636 and Local Magistrate Judge Rule 1, it is ORDERED that the

  Plaintiff United States’ Motion to Repatriate Foreign Assets, ECF No. [115], is REFERRED to

  Magistrate Judge Bruce E. Reinhart for a Report and Recommendations.

         DONE AND ORDERED in Chambers at Miami, Florida, on June 3, 2021.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record
